Citation Nr: 1502143	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  08-38 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.

2.  Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran had active duty service with the United States Army from September 1965 to September 1967.  From March 1980 to February 1988, the Veteran was in Active Guard Reserve (AGR) status with the Army Reserves, which is considered active duty training (ACDUTRA).  Between February 1988 and September 1994, he was on full time duty with the Army National Guard under 32 U.S.C.A. § 502, which is also considered ACDUTRA.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Des Moines, Iowa, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  Although the Milwaukee, Wisconsin, RO holds jurisdiction over the Veteran based on his residence, his claims were processed in Des Moines due to his VA employment status.

The December 2007 decision in pertinent part granted service connection for PTSD and assigned an initial 30 percent evaluation effective September 21, 2007; and denied service connection for hypertension.

In October 2012, the Board denied an earlier effective date of service connection for arteriosclerotic heart disease, and remanded the above claims to the Agency of Original Jurisdiction (AOJ) for further development.  The decision regarding the effective date was not appealed farther, and is final.  The remaining claims have been returned to the Board for adjudication.

In a November 2008 rating decision issued during the pendency of the appeal, the RO assigned increased 40 percent evaluations for the left and right leg diabetic neuropathies, effective from March 30, 2007.  Not only did these awards fully satisfy pending appeals with regard to the evaluation of neuropathy, they also brought the Veteran's combined disability evaluation to a Schedular 100 percent from March 30, 2007, forward, rendering moot any issue with regard to a claim for a total disability evaluation based on individual unemployability (TDIU) which might be inferred based in part on the claim for increased evaluation for PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Importantly, the Veteran does not, and has not, alleged that PTSD alone renders him unemployable.  Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  Hypertension was not first manifested during active duty service or the first post-service year, and is not otherwise shown to be related to service or a service-connected disability.

2.  Throughout the appellate period, PTSD has been manifested by no worse than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation, due to symptoms such as nightmares, intrusive thoughts, avoidance behaviors, sleep disturbances, depression, anxiety to include hypervigilance, mild memory loss, decreased concentration, social withdrawal, and decreased energy and motivation.


CONCLUSIONS OF LAW

1.  The criteria for service connection of hypertension are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria for an initial evaluation in excess of 30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

This appeal arises in part from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the notice is therefore required with regard to PTSD.

With regard to hypertension, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A May 2007 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained, including those identified in the Board's October 2012 remand.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159; Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained , as directed in the October 2012 remand.  38 C.F.R. § 3.159(c)(2); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

VA examinations were afforded the Veteran in October 2012 in accordance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The examiners made all necessary clinical findings to permit application of the Rating Schedule, and where required offered requested opinions with supporting rationale.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations are adequate for adjudication.  The Board notes that the Veteran has not alleged worsening of his PTSD since the most recent examination, nor does the evidence of record indicate such.  No updated examination is necessary.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  Hypertension is a listed disease; the presumptive period is one year following separation from active duty.  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  

Finally, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran alleges that he is currently diagnosed with hypertension, and that such is caused or aggravated by service-connected diabetes.  

He does not raise theories of direct or presumptive service connection.  The Board has nonetheless considered them.  Records show no diagnosis or indication of hypertension during any period of active military service, or for many years thereafter.  The Veteran's last period of ACDUTRA was in September 1994, with the Army National Guard; the first allegation of hypertension comes in 2005, well outside the applicable presumptive period.  

Turning to the Veteran's allegation of secondary service connection, the Board first notes that the record is somewhat unclear regarding a current diagnosis of hypertension.  Both VA and private doctors begin listing the condition as a diagnosis in mid-2006, and the Veteran has stated that he was initially diagnosed in June 2005.  However, several VA examiners have commented that the pressure readings of record do not appear to justify the diagnosis, and do not meet the Schedular definition of hypertension set forth in regulations at 38 C.F.R. § 4.104, Code 7101.  Private doctors appear to note the diagnosis in June 2006 based on the Veteran's report, without noting any pressure readings or testing to warrant such.

Nevertheless, both VA and private doctors have continued to list hypertension as a valid diagnosis during the appellate period, and it is undisputed that the Veteran has intermittently been prescribed medications for the treatment of hypertension.  The element of current disability is considered met for service connection.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Further, as the Veteran is service-connected for diabetes, the element of injury is similarly established.

The sole question remaining then is whether a nexus exists between diabetes and hypertension.  The Veteran has clearly expressed his own belief in a nexus, but as a layperson, he lacks the necessary training and information to formulate a competent opinion.  He is not merely describing an observed cause and effect relationship; he must apply reasoning and draw conclusions based on medical knowledge.  A causal opinion here lies outside the Veteran's competence.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).

The Veteran has also submitted an August 2007 statement from a VA nurse practitioner, stating that the condition, diagnosed in July 2007, is "more likely than not associated with diabetes."  Unfortunately, there is no accompanying rationale for the opinion.  To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, the cited date of diagnosis of hypertension is incorrect; the Veteran had been diagnosed and put on medication in June 2006 by private doctors, and there is some indication of elevation as early as June 2005.  The apparent reliance on an inaccurate factual record also undercuts the probative value of the favorable medical opinion.  Reonal v. Brown, 5 Vet. App. 458, 460 (1993).

A July 2007 VA examiner listed a diagnosis of hypertension, and stated that it was "unrelated to diabetes mellitus."  No rationale was provided in support of the bare statement, and hence it lacks probative value as well.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board therefore directed that a new examination and opinion be secured on remand.  This was accomplished in October 2012.  Although noting the basis of the diagnosis of hypertension was unclear, the examiner was able to render the necessary nexus opinion based on a review of the complete claims file and examination of the Veteran.  The doctor opined that hypertension was not "caused by, a result of, or aggravated by military service," to include service-connected diabetes.  He reasoned that there was "no sign" of the condition until after service, and while the Veteran was diagnosed with a number of medical conditions, none of them would cause hypertension or aggravate it.  With regard to diabetes in particular, he observed that there was no diabetes-related renal disease present, and diabetes alone does not lead to hypertension. 

The Board finds the October 2012 VA medical opinion to be highly probative of the matter at hand, and ascribes it great weight.  The examiner considered a complete medical record, including the Veteran's reports, and provided a detailed rationale based in known medical science to explain his negative conclusion.  Further, he considered all potential theories of entitlement in opining, addressing direct and secondary service connection, to include aggravation by diabetes and other conditions.  Finally, the Board notes that the factual basis recited by the examiner, is accurate; review of the available records confirms the absence of any diagnosed kidney disease.

As the sole adequate and probative opinion of record is negative, the preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for hypertension is not warranted.

Evaluation

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides that occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), is rated 30 percent disabling. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is rated 50 percent disabling. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is rated 70 percent disabling.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling.  38 C.F.R. § 4.130. 

The rating formula is not intended to constitute an exhaustive list, but rather is intended to provide examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, and assign an evaluation based on the overall disability picture presented.  However, the impairment does need to cause such impairment in most of the areas referenced at any given disability level.  Vazquez-Claudio v. Shinseki, 713 F. 3d. 112 (Fed. Cir. 2013).

VA and private treatment records reveal that the Veteran has sought sporadic psychiatric treatment.  He has reported depression surrounding the events of his divorce in July 2003, as well as work-related stress in 2005.  In 2007, the Veteran sought assessment for PTSD after a positive screening test.  At a September 2007 intake appointment, the Veteran complained of nightmares and emotional numbing; he had increased symptoms immediately following his return from Vietnam, but they had subsided after four or five years.  He continued to be wary of making new friends, and lately reported that he dreamed his unit had been reactivated and sent back to Vietnam.  He stated that he slept only five hours a night and had decreased concentration along with motivation.  On interview, the Veteran was articulate, cooperative, and well-groomed.  He was apathetic about things, including his weight, and detached, will a full range of affect.  He smiled easily.  No thought or speech disturbances were evident, and the Veteran denied suicidal or homicidal ideation.  Medication was prescribed for depression.  A Global Assessment of Function (GAF) score of 55 was assigned.

A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 61-70 illustrates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id. 

At a November 2007 VA PTSD examination, the Veteran reported that medication was helping his depression.  He continued to have near-daily dreams and intrusive thoughts of Vietnam.  The Veteran had stopped working in October 2006 due to medical conditions other than PTSD; he did report some memory problems over the years, however.  The Veteran had divorced after 34 years, but got along well with his children and grandchildren.  Social activity was generally limited to his family; he stated he was a "couch potato."  He wanted to travel, but was limited by finances; he stayed close to home.  On interview, no impairments of thought or communication were demonstrated.  Interaction was normal.  The Veteran denied homicidal or suicidal ideation.  He described some short term memory loss, but denied panic attacks.  He did experience depression, and said that he would withdraw and not talk to anyone.  He would cry and felt "stuff hits [him] very hard."  Sleep was impaired; he slept five hours a night, and napped for 2 hours during the day.  He had little energy.  A GAF score of 55 was assigned.  The examiner felt that PTSD symptoms and impacts were transient and mild, and impaired the Veteran only during high stress periods.  

In connection with the Veteran's claims for SSA disability and/or supplemental income benefits, a psychiatric evaluation was conducted in April 2008.  The Veteran reported having been depressed since service, and experiencing anxiety, hypervigilance, avoidance behaviors, and nightmares.  He had just started treatment with VA.  The Veteran lived alone usually, but a daughter and her family had moved in with him for a short time.  He can perform daily activities, but is not highly motivated to do so.  He stated he had only one friend, and tended to avoid making friends since seeing a friend killed in Vietnam.  He was rather withdrawn and had no outside activities, interests, or hobbies.  On interview, the Veteran was pleasant, friendly, and cooperative.  Speech was at times tangential, but generally coherent.  Thought processes were unremarkable.  Affect was euthymic, but the Veteran reported episodes of depression for many years.  He would wake a lot and had nightly dreams of Vietnam.  He stated he was tired all the time.  The Veteran's appetite was okay, and his weight was stable; the Veteran was obese.  He reported past suicidal thoughts, but denied any plan to harm himself.  The examiner noted a pattern of avoidant behavior and hypervigilance, as well as impaired concentration.  The Veteran was well oriented, and demonstrated a good fund of general knowledge; cognitive measures were unremarkable.  A GAF score of 60 was assigned; the Veteran could function in a work environment generally, but there would be "some compromise" in the ability to deal with stress due to anxiety and depression.

A May 2008 VA treatment record indicates the Veteran had stopped taking medications, and was doing quite well after being awarded VA disability benefits and selling his home at a good price; these things relieved his financial pressures.  He was cheerful and optimistic.  The psychiatrist renewed his medication.  

At the most recent October 2012 VA PTSD examination, the Veteran reported that soon after the last VA examination in 2007, he had "phased out" mental health treatment and was not seeing any mental health professional or taking any medications.  Since that examination, the Veteran reported continued good, frequent contact with his family members, as well as one friend.  He still generally avoided crowds and remained hypervigilant and avoided reminders of his military traumas.  When unable to avoid such, he felt agitated or fearful.  Sleep remained impaired, and he reported some irritability and difficulty concentrating.  He was depressed, and had difficulty adapting to stressful circumstances.  On interview, mood was mild to moderately dysphoric, and affect was appropriate.  No thought, speech, or cognitive disorders were evident.  The examiner felt the Veteran's overall condition was much the same as in 2007, and assigned a GAF of 60.  The Veteran agreed, noting that although he may not have reported or spoken of irritability or other symptoms then, he believed they had been present.

The Board notes that at one time the October 2012 examiner refers to a November 2009 examination as the most recent VA mental disorders examination; he then consistently refers to the 2007 examination discussed above as the most recent.  There is no evidence or indication that a 2009 examination was conducted.

The Veteran's psychiatric symptomatology has been remarkably consistent over the course of the appellate period.  No staged ratings are therefore appropriate.  Further, the Board finds that at no time during the appellate period is an evaluation in excess of the currently assigned 30 percent evaluation.  Doctors have repeatedly assigned GAF scores between 55 and 60, indicating a moderate degree of impairment, which is consistent with a 30 percent evaluation.  

More importantly, however, the behaviors and symptoms described by the Veteran and the doctors indicate that the Veteran is overall functioning well.  He maintains good family relationships, and has an outside friendship.  He retains the ability to establish relationships when he chooses to; he has avoided such frequently since Vietnam, but is able to do so.  He is able to attend to his daily self-care, and activities of daily life without major disruption.  While he states he lacks motivation and energy to do so, he also has always appeared neatly groomed and does not report that he has failed to attend to such needs.  In effect, he remains able to overcome his apathy to behave routinely.  Similarly, though the Veteran does not report engaging currently in hobbies or diversions, he has stated he would travel if he could afford to.  The reported apathy and lack of motivation does not prevent the Veteran from acting; he overcomes his own inertia when he desires to.

Communication and cognitive functioning appear unimpeded, and the subjectively reported concentration and memory problems, which were not directly demonstrated on examination, were reported to be mild at worst.  One examiner commented he retained the ability to function in a work environment, though depression and anxiety symptoms would have to be dealt with.  The Board notes that the record reflects that his depression is generally under control with and without medication, and he does not report any recent or recurrent suicidal ideation.  Though irritable at times, there is no showing of a violent history, or even reported instances of verbally lashing out.  It appears the Veteran is able to cope with his feelings effectively on a general basis.

The Board recognizes that some of the reported symptomatology approximates listed criteria for evaluations in excess of 30 percent.  The anticipated difficulties adapting to a stressful work environment, for example, is listed among the 70 percent criteria, and disturbances of motivation can support a 50 percent evaluation.  However, as legal precedent has stressed, the mere presence of a symptom is not sufficient; the degree of the symptom and its impact upon the Veteran's behavior, is of primary consideration.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Here, as is discussed above, the actual impact upon the Veteran is mild.  Some accommodation, or "compromise," for depression and anxiety would have to be made, but the Veteran remains capable, in the eyes of the doctors, of making such adjustments and adapting to more stressful environment.  Similarly, though the Veteran reports feelings of apathy, decreased energy, and lack of motivation, he also demonstrably overcomes such to accomplish his routine daily activities, interact with his family and friend, and discuss the possibility of travel.  The level of disability required in each area of life as a result of the symptoms is simply not present.  Vazquez-Claudio v. Shinseki, 713 F. 3d. 112 (Fed. Cir. 2013).  Because the Veteran's overall disability picture and functioning is generally satisfactory, even given the relatively low level of mental health care he has sought, no evaluation in excess of 30 percent is warranted.

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the Schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the Schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the Schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The criteria here amply account for the Veteran's complaints of depression, irritability, sleep impairment with nightmares and intrusive thoughts.  These are exactly the types of manifestations considered under the General Rating Formula for Mental Disorders.  Further, the rating criteria are not a laundry list, and any complaints related by the Veteran may be considered accounted for by analogy to the listed exemplar criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  There are no "outlier" complaints or symptoms reported that are not of the types addressed by the General Rating Formula for Mental Disorders.  There is therefore no need for further discussion of extraschedular entitlement.


ORDER

Service connection for hypertension is denied.

An initial evaluation in excess of 30 percent for PTSD is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


